Citation Nr: 0119695	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  98-05 950	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Evaluation of residuals of a fractured left femoral neck, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 25, 1996 to 
September 30, 1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
status post fracture of the left femoral neck and assigned a 
20 percent evaluation from October 1, 1996.  A November 1998 
rating decision increased the evaluation to 30 percent 
effective October 1, 1996.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased 
original evaluation for residuals of a fractured left 
femoral neck has been obtained by the RO.

2. The veteran's residuals of a fractured left femoral neck 
are manifested by moderate to severe pain, limitation of 
walking ability, and reduced endurance in the left hip and 
thigh.  There is no significant limitation of motion of 
the hip.


CONCLUSION OF LAW

The criteria for an increased original disability evaluation 
for residuals of a fractured left femoral neck are not met. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code (DC) 5255 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  This law rewrites 
the "duty to assist" provisions of 38 U.S.C. §§ 5100-5107, 
to eliminate the well-grounded claim requirement, and 
requires the Secretary to provide additional assistance in 
developing all facts pertinent to a claim for benefits under 
title 38 of the United States Code.

The Board finds that the RO has met its duty to assist the 
veteran in the development of this claim under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  By virtue of the Statement of the Case and 
various Supplemental Statements of the Case issued during the 
pendency of the appeal, the appellant and his representative  
were given notice of the information, including medical 
evidence, necessary to substantiate the claim.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran, in fact, it appears that all 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  The 
veteran was scheduled for a hearing before the Board and did 
not appear.  He was afforded VA examinations, and all 
treatment records that have been identified have been 
obtained. Therefore, the Board finds that he is not 
prejudiced by appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384  (1993).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  38 C.F.R. § 4.59.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson v. West, 12 Vet App 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
the Board will consider all evidence of record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 C.F.R. § 3.102 (2000). 

II.  Evidence

The veteran's service medical records show that he fractured 
his left femoral neck while in training in June 1996.  He 
underwent surgery and a hip screw was implanted.  An 
examination in June 1996 revealed that he had pain in his hip 
and leg, and a very painful limited range of motion.  X-rays 
showed a displaced left hip basocervical fracture of the 
femoral neck.  Based on this injury and residuals of this 
injury, he was discharged from the service with a disability 
evaluation of 30 percent.

In September 1996, the veteran filed for service connection 
for the residuals of his fractured left femoral neck.

The veteran underwent a VA examination in October 1996.  The 
veteran complained of a constant pain in his hip, described 
as a dull achy pain. The pain was worse after walking or 
weightbearing, or after long periods of sitting including 
driving a car.  The veteran walked with a limp but was not 
using crutches or a brace.  There was no tenderness of the 
hip or thigh, and no decreased range of motion, although 
there was pain at the extremes of motion of the hip and 
thigh.

An outpatient treatment report dated in August 1997 indicates 
that the veteran was still experiencing pain on a daily basis 
described as a steady, sore, aching pain extending from his 
hip down to his knee.  The veteran reported that lying on his 
left side was painful as was driving.  The examination 
revealed a full range of motion of the hip and thigh with 
full extension and flexion.  Abduction was 45 degrees 
bilaterally, internal rotation was 15 degrees and external 
rotation approximately 25 degrees in both hips.  There was 
moderate atrophy of the left thigh.  Muscle testing indicated 
good strength with slight weakness in abduction on the left.  
There was no swelling or effusion of the left knee and the 
knee was stable with all ligaments intact.  X-rays indicated 
a sliding compression screw in place and a well healed 
fracture of the left femoral neck.

Outpatient treatment notes dated in December 1997 and August 
1998 show continued left hip impairment.  The December 1997 
treatment note shows that the veteran was reporting 
significant improvement in his left hip and knee.  The pain 
was almost completely gone and there was some tenderness 
after lying on his left side in bed.  The veteran was able to 
do any and all activities without any discomfort.  
Examination revealed full, painless range of motion with 
excellent muscle strength in the left hip area.  There were 
no physical restrictions for the veteran.

The August 1998 outpatient treatment notes show that some of 
the pain and soreness had returned.  The veteran complained 
of persistent soreness and aching in and around the hip.  The 
veteran stated that he could do most activities but that when 
he worked out hard or did other certain types of strenuous 
activity his hip would become moderately sore.  The veteran 
was able to run but that also caused some soreness and 
aching.  Examination of the hip revealed full painless range 
of motion.  Muscle testing was normal although there was some 
discomfort.  There was no significant muscle atrophy and no 
neurovascular deficits.  X-rays showed a well-healed fracture 
without signs of avascular necrosis.

In September 1998, the veteran underwent a VA examination.  
The veteran complained of pain ranging from 6 to 9 on a scale 
of 10.  The pain increased after walking or lying on his left 
side.  The examination revealed a full painless range of 
motion with no atrophy and normal strength.  Speed of 
movement was normal.  Endurance was markedly reduced because 
of pain and was graded at 2 or 3 on a 5-point scale.  X-rays 
were normal showing no evidence of hardware failure or 
infection.

A treatment note dated in October 1998 indicates that the 
veteran had returned to all normal activity and had a full 
painless range of motion of his hip, but that he still had 
pain and soreness which was aggravated by very strenuous 
activity.  There was no atrophy and he had good muscle 
strength.  The veteran was seeking to apply to the police 
academy and wanted to have the screw removed from his hip. In 
January 1999, the veteran did have the screw removed.

Post-surgical treatment notes from January to April 1999 show 
that the veteran's pain was reduced after removal of the 
screw.  He was still reporting pain in his thigh and knee, 
but the pain in the area of the screw was significantly 
reduced.  He indicated sitting in a car and lying on his side 
were more comfortable than before the surgery.

The veteran underwent a VA examination in September 1999.  
The veteran complained of continued pain ranging from 6 to 9 
on a 10-point scale.  Walking or lying on his left side 
aggravates the pain.  The veteran reported being able to walk 
about 300 yards before having to rest and that he definitely 
paces himself because of the disability.  There was no muscle 
atrophy noted on examination.  Range of motion was normal 
with 100 degrees of flexion, 50 degrees of abduction, 
extension to 40 degrees, adduction to 20 degrees, and 
external and internal rotation to 90 degrees.  Strength and 
speed of movement were normal but endurance was reduced to 
3/5.  

III.  Analysis

Diagnostic Code 5255 is utilized to rate impairment of the 
femur.  38 C.F.R. § 4.71a, DC 5255 (2000).  Under this code, 
malunion of the femur warrants a 10 percent rating if there 
is slight knee or hip disability, a 20 percent rating with 
moderate knee or hip disability, and a 30 percent rating with 
marked knee or hip disability.  Id..  A 60 percent rating is 
assigned if there is a fracture of the surgical neck of the 
femur with false joint, or fracture of the anatomical neck 
with nonunion of the femur, without loose motion, 
weightbearing preserved with aid of brace.  Id.  An 80 
percent rating is warrant if there is fracture of the 
anatomical neck of the femur, with nonunion, with loose 
motion (spiral or oblique fracture).  Id.

The words "slight", "moderate" and "marked" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluation all of the 
evidence to the end that its decision is "equitable and 
just".  38 C.F.R. § 4.6 (2000).  

Diagnostic Code 5251 provides a 10 percent rating based on 
limitation of extension of the thigh if extension is limited 
to 5 degrees.  38 C.F.R. § 4.71a, DC 5251 (2000).

Diagnostic Code 5252 is utilized to rate impairment of the 
thigh based on limitation of motion.  38 C.F.R. § 4.71a, DC 
5252 (2000).  Under this code a 10 percent rating is 
warranted where flexion is limited to 45 degrees, a 20 
percent rating if flexion is limited to 30 degrees, a 30 
percent rating where flexion is limited to 20 degrees, and a 
40 percent rating if flexion is limited to 10 degrees.  Id.

Diagnostic Code 5253 is utilized to rate impairment of the 
thigh.  38 C.F.R. § 4.71a, DC 5253 (2000).  This Diagnostic 
Code provides a 10 percent rating for limitation of rotation 
of the thigh, cannot toe-out more than 15 degrees, or for 
limitation of adduction of the thigh, cannot cross legs.  Id.  
A 20 percent rating is assigned if there is limitation of 
abduction, motion lost beyond 10 degrees.  Id.

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation of higher than 30 percent under 
Diagnostic Codes 5251, 5252, or 5253.  Diagnostic Code 5251 
provides a maximum rating of 10 percent and only if extension 
is limited to 5 degrees.  The medical evidence establishes 
that there is no limitation of extension of the thigh and 
extension was 40 degrees on the most recent VA examination, 
and was otherwise described as full motion in previous 
examinations.  Similarly, Diagnostic Code 5253 provides a 
maximum disability rating of 20 percent and so cannot serve 
to increase the veteran's disability rating above his current 
30 percent. Diagnostic Code 5252 is also not a vehicle for 
providing a higher than 30 percent rating for the veteran's 
disability.  The medical records establish that flexion was 
full, with 100 degrees of flexion on the most recent VA 
examination, and previous examinations reporting a full range 
of flexion without pain.  Since flexion is not limited to 45 
degrees or less, the veteran's residuals of a fractured left 
femur neck do not warrant a higher rating under Diagnostic 
Code 5252.  Id.

There is no evidence of ankylosis of the hip, therefore 
Diagnostic Code 5250 is not for application.  38 C.F.R. 
§ 4.71a, DC 5250 (2000).

The only Diagnostic Code under which the veteran could be 
entitled to a disability evaluation higher than 30 percent is 
Diagnostic Code 5255.  There is no medical evidence of 
nonunion of the femur with fracture of the neck with or 
without loose motion.  The veteran did suffer a fracture of 
the femoral neck, but the X-rays and various medical 
examinations have all shown a well healed fracture.  There is 
no evidence of nonunion, similarly there is no evidence of a 
false joint.  Therefore a rating of 60 percent or 80 percent 
under Diagnostic Code 5255 is not warranted.  38 C.F.R. 
§ 4.71a, DC 5255 (2000).

Malunion of the femur is rated as 10 percent disabling with 
slight knee or hip disability, 20 percent disabling with 
moderate knee or him disability, and 30 percent disabling 
with marked knee or hip disability.  The evidence shows that 
the veteran's primary complaint is moderate to severe pain in 
the area of the fracture.  His pain is aggravated by lying on 
his side or by exertion such as walking more than 300 yards.  
There is no atrophy of muscle and there is no limitation of 
motion of the hip.  The veteran indicated that he is able to 
perform most daily activities but that significant exertion 
causes soreness and aching.  The veteran's strength and speed 
of motion of the hip are normal but his endurance was rated 
only 3/5.  Overall, the Board finds that this knee and hip 
disability does not exceed marked disability which would 
warrant a higher disability rating.  The veteran indicated 
that he can perform most daily activities and that his pain 
is aggravated when he engages in strenuous activity.  He can 
walk 300 yards, and has resumed all normal activity including 
running. The veteran indicated that driving and walking were 
easier and less painful after having the screw removed in 
January 1999.  Overall, the Board finds that this level of 
disability does not exceed marked knee or hip disability.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a rating in excess of 30 percent for the 
residuals of a fractured left femoral neck.

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated, and that the Board 
has to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Functionally, see DeLuca v. Brown, supra, the Board does not 
find symptoms creating impairment exceeding marked knee or 
hip disability that would warrant a disability evaluation of 
greater than the 30 percent.  The veteran  consistently 
complained for years of hip and thigh pain and the Board does 
not doubt his assertions.  The most recent VA examination 
report indicated the veteran complained of pain ranging from 
6 to 9 on a 10 point scale and that he did have some 
functional limitation in that he could only walk abut 300 
yards, and was having difficulty lying on his left side. 
However, the medical evidence shows that he is able to 
generally function, he can walk and stand without a brace or 
cane.  The strength in his right leg is normal although the 
endurance is rated only 3/5.  Treatment notes in December 
1997, August 1998 and October 1998 indicate that the veteran 
can perform all daily activities and that the pain is 
aggravated with strenuous activity.  The veteran can run.  
Based on the ongoing complaints of pain ranging from moderate 
to severe, the Board finds that the criteria for a disability 
rating in excess of 30 percent are not met.

Therefore, based on the above, the Board finds that the 
criteria for a disability rating in excess of 30 percent for 
residuals of a fractured left femoral neck have not been met.  
38 C.F.R. §§  4.7, 4.40, 4.45. 4.59. 4.71a, DC 5255 (2000).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for residuals of a fractured left femoral neck is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

